DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 16-20 in the reply filed on 6/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly submitted claim 21-35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The ribbons of claims 21 and 31 do not require all of the features of claim 16 and each of claims 21 and 31 require features that are not required claim 16
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19 the phrase “to about a thickness of the ribbon” is unclear whether the ribbon’s entire thickness may be the second volume. For the purpose of examination, the Office interprets this feature to mean that the entire ribbon may be compose of the second volume.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azad US 6299681.
Regarding claim 16-20, Azad teaches a process single crystal conversion of a polycrystalline article made of alumina (Col 1 and 2). The polycrystalline alumina may be converted to sapphire (Col 2, l. 9). The article of Azad is a tube that rotates around in a furnace and is heated from an exterior of the tube to the interior of the tube (Fig 1). During the process of heating the article would be crystallized from an outer surface to the inner surface (Col. 2, l. 29-39). As it is heated, the converted volume starting at the outer surface of the tube would have a depth of at least 1 micron because the wall thickness of the tube is about 5.5mm (Col 1, l. 12) and the crystal structure is sapphire (Col. 2, l. 9), which reads on the claimed second volume. The unconverted volume during the process starting from the inner surface of the tube reads on the claimed first volume (Col. 2). Note – the process of Azad seeks to convert the entire structure to a single crystal article, which may appear different from the claimed article, which has a first volume having a polycrystalline material. However, the scope of instant claim 1 appears to include even negligible amount of polycrystalline material because the scope of instant dependent claim 19 may include an embodiment where the entire thickness or almost the entire thickness of the ribbon is converted single crystal material. Thus, both the intermediate product and the final product of Azad meet the claimed requirements of the first and second volume of the material. 
Azad does not call the polycrystalline article a ribbon. However, the tube is considered a ribbon under the broadest reasonable interpretation of the claims because it a thin continuous strip. The tube configuration is merely a ribbon wrapped on itself under the broadest reasonable interpretation of the claims.
Azad does not expressly state that the crystalline structure would have grain size of at least 100 microns or at least 1 mm for instant claim 18. Nor does Azad expressly teach the physical characteristics recited in instant claim 20. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Azad is substantially similar to the claimed product because it includes a single crystal sapphire structured alumina of similar geometric proportions (Col. 2, l. 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goyal US 2009/0081456 teaches a process of making a single crystal alumina sapphire ribbon (Paragraph [0014], and [0071]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731